Citation Nr: 1453434	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-35 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service-connected left (minor) elbow epicondylitis (left elbow disorder).

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected left (minor) shoulder tendonitis (left shoulder disorder).

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left (minor) foot (left foot disorder).

4. Entitlement to an initial disability rating in excess of 10 percent for a service-connected laceration for the left (minor) long finger (left long finger disorder).

5. Entitlement to a compensable initial disability rating for service-connected degenerative narrowing and spurring of the distal interphalangeal joint of the fifth digit on the left (minor) hand (left fifth digit disorder).

6. Entitlement to a compensable initial disability rating for service-connected left (minor) wrist strain (left wrist disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1984 and from October 1988 to September 2003.

This matter is on appeal from a November 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case file was subsequently transferred to the RO in Nashville, Tennessee.

This matter was last before the Board of Veteran's Appeals (Board) in April 2010.  The Board remanded the Veteran's increased initial rating claims for additional development.  See April 2010 BVA Decision.

Pursuant to the Board's April 2010 remand directives, the RO obtained VA medical records (VAMRs) from June 2009 forward, provided a VA orthopedic examination to rate the Veteran's service-connected disabilities, and re-adjudicated the Veteran's claims based on the examiner's findings.  See March 2011 Supplemental Statement of the Case.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

There was also substantial compliance with the Board's April 2009 remand directive.  Id.  The Board remanded this matter for the RO to issue a Statement of the Case (SOC) in response to the Veteran's timely filed notice of disagreement with the initial ratings of her service-connected disabilities.  See April 2009 BVA Decision.  The RO provided the Veteran with an SOC in August 2009.

The Veteran testified before the undersigned at a January 2010 Travel Board hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

Additional documents pertinent to the present appeal are in the electronic system.


FINDINGS OF FACT

1. The Veteran's left elbow disorder is characterized by normal range of motion and no additional limitations of motion due to the likes of pain and/or fatigue.

2. The Veteran's left shoulder disorder is characterized by stiffness and mild crepitus, reduced flexibility, and largely normal range of motion.

3. The Veteran's left foot disorder is characterized by intermittent pain, swelling, and stiffness, normal range of motion, and some tenderness.

4. The Veteran's left long finger disorder is characterized by normal range of motion and no residuals of laceration.

5. The Veteran's fifth digit disorder is characterized by normal range of motion.
6. The Veteran's left wrist disorder is characterized by tenderness, swelling, normal range of motion, and no additional limitations of motion.


CONCLUSIONS OF LAW

1. The criteria for an initial rating for a left elbow disorder in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5205-12 (2014).

2. The criteria for an initial rating for a left shoulder disorder in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) DCs 5200-03, 5024 (2014).

3. The criteria for an initial rating for a left foot disorder in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) DCs 5276-84 (2014).

4. The criteria for an initial rating for a left long finger disorder in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71(a) DCs 5226, 5229, 4.124(a) DC 8516 (2014).

5. The criteria for a compensable initial disability rating for a left fifth digit disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) DCs 5227, 5230 (2014).

6. The criteria for a compensable initial disability rating for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71(a) DCs 5214, 5215 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

This matter arises from the Veteran's disagreement with the initial ratings that were assigned following a grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).

VA's duty to assist under the VCAA includes obtaining service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  The May 2010 VA examiner reviewed the claims file, examined the Veteran, and recorded all pertinent clinical findings.  The Veteran has not indicated, and the medical evidence does not suggest, that her service-connected disorders have worsened since the May 2010 VA examination.  See October 2014 Appellate Brief; May 2010 VA Examination Report (finding that the Veteran's service-connected disabilities are stable).  Thus, the May 2010 VA examination report is adequate to determine the present level of the Veteran's service-connected disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a new VA examination was warranted after the Veteran complained of a worsening disability two years after the last VA examination).  VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's right side is dominant.  See April 2003 VA Examination Report.  Consequently, her service-connected disabilities, all of which involve the left upper and lower extremity, involve the minor side.

Increased Initial Disability Rating for a Left Elbow Disorder

The Veteran's left elbow disorder was assigned a 10 percent disability rating under DC 5024 (tenosynovitis).  38 C.F.R. § 4.71a.  DC 5024 provides that tenosynovitis is rated on the basis of limitation of motion under the DC specific to the joint or joints involved.

DCs 5206 through 5208 and DC 5213 address limitations of flexion, extension, supination, and pronation of the elbow and forearm.  Separate ratings for each of these four limitations of motion are permissible: the elbow is rated based upon limitations in planes of movement, where each limitation is a distinct disability and not considered the "same disability."  38 C.F.R. § 4.71a; see Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 09-04.

DC 5206 (forearm, limitation of motion) provides a rating of: zero (0) percent for flexion limited to 110 degrees in the minor or major forearm; 10 percent for flexion limited to 100 degrees in the minor or major forearm; 20 percent for flexion limited to 90 degrees in the minor or major forearm; 20 percent for flexion limited to 70 degrees in the minor forearm; 30 percent for flexion limited to 70 degrees in the major forearm; 30 percent for flexion limited to 55 degrees in the minor forearm; 40 percent for flexion limited to 55 degrees in the major forearm; 40 percent for flexion limited to 45 degrees in the forearm; and 50 percent for flexion limited to 45 degrees in the major forearm.  Id.

DC 5207 (forearm, limitation of extension) provides for ratings of: 10 percent for extension of the major or minor forearm to 60 degrees or less; 20 percent for extension of the major or minor forearm to 75 degrees; 20 percent for extension of the minor forearm limited to 90 degrees; 30 percent for extension of the major forearm limited to 90 degrees; 30 percent for extension of the minor forearm limited to 100 degrees; 40 percent for extension of the major forearm limited to 100 degrees; 40 percent for extension of the minor forearm limited to 110 degrees; and 50 percent for extension of the major forearm limited to 110 degrees.  Id.

DC 5208 provides a 20 percent rating for forearm flexion limited to 100 degrees and forearm extension limited to 45 degrees of the minor or major forearm.  Id.

DC 5213 provides for ratings of: 10 percent for supination limited to 30 degrees; 20 percent for limitation of pronation with motion lost beyond the last quarter of arc and the hand not approaching full pronation; 20 percent for limitation of pronation with motion lost beyond the middle of arc on the minor side; 20 percent for the minor hand fixed near the middle of the arc or moderate pronation due to bone fusion; 20 percent for the minor hand fixed in full pronation due to bone fusion; 30 percent for limitation of pronation with motion lost beyond the middle of arc on the major side; 30 percent for the hand on the major side fixed in full pronation due to bone fusion; 30 percent for the hand on the minor side fixed in supination or hyperpronation due to bone fusion; and 40 percent for the hand on the major side fixed in supination or hyperpronation due to bone fusion.  Id.

Normal flexion of the elbow is up to 145 degrees and normal extension of the elbow is up to 0 degrees.  38 C.F.R. § 4.71, Plate I.  Normal forearm supination is from 0 to 85 degrees and normal forearm pronation is from 0 to 80 degrees.  Id.

The April 2003 VA examiner diagnosed the Veteran as having epicondylitis of the left elbow.  The examiner noted that the Veteran sprained her left elbow in service and experienced intermittent flare-ups of the left elbow joint.  The Veteran denied any functional impairment associated with her service-connected left elbow disorder.  On examination, the Veteran's range of motion was normal: flexion up to 145 degrees; supination up to 85 degrees; and pronation up to 80 degrees.  The examiner noted that the Veteran's range of motion is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  An x-ray of the left elbow was normal.

The May 2010 VA examiner diagnosed the Veteran as having posttraumatic osteoarthritis of the left elbow and that the left elbow disorder had remained stable since she injured the joint in service.  The examiner noted some tenderness in the elbow on examination but no symptoms of arthritis.  Range of motion was essentially normal: flexion of up to 140 degrees, extension of zero degrees, and pronation and supination up to 80 degrees.  There was no objective evidence of pain with active motion and no additional limitation of range of motion.  See also January 2009 VAMRs (reporting generalized joint pain, but finding full range of motion in the elbows bilaterally); January 2010 Hearing Transcript (testifying that moving her elbow results in pain).  Imaging studies of the left elbow were normal.

The evidence does not approximate findings for an initial disability rating for a left elbow disorder in excess of 10 percent.  See DCs 5206-08.  Both VA examination reports indicate that the Veteran has a near full range of motion in her left elbow to include flexion up to at least 140 degrees and pronation and supination up to 80 degrees.  In addition, the May 2010 VA examiner found that extension was normal at zero degrees.  Both VA examiners found no additional limitation of range of motion resulting from the likes of pain, fatigue, or weakness even with repetitive testing.

The Board has considered whether the Veteran's service-connected left elbow disorder is entitled to a higher rating under DC 5205 and/or DCs 5209 through 5212.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case.").  Without medical evidence of ankylosis or a joint fracture or of an abnormality of the ulna and/or radius (e.g., nonunion or malunion), the Veteran's left elbow disorder does not warrant a disability rating higher than 10 percent under DC 5205 and DCs 5209 through 5212.  See May 2010 VA Examination Report.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating for a left elbow disorder greater than 10 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Increased Initial Disability Rating for a Left Shoulder Disorder

The Veteran's left shoulder disorder was assigned a 10 percent disability rating under DC 5024 (tenosynovitis).  38 C.F.R. § 4.71a.  DC 5024 provides that tenosynovitis is rated on the basis of limitation of motion under the DC specific to the joint or joints involved.  DC 5201 provides rating criteria for limitation of motion of the upper extremities.

DC 5201 provides a rating of: 20 percent for range of motion limited to shoulder level; 20 percent for range of motion in the minor arm limited to midway between the side and shoulder level; 30 percent for range of motion in the major arm limited to midway between the side and shoulder level; 30 percent for range of motion limited in the minor arm to 25 degrees from the side; and 40 percent for range of motion limited in the major arm to 25 degrees from the side.  Id.

Normal flexion of the shoulder is up to 180 degrees and normal abduction of the shoulder is up to 180 degrees.  38 C.F.R. § 4.71, Plate I.  Normal external and internal rotation of the shoulder is 90 degrees.  Id.

The April 2003 VA examiner diagnosed the Veteran as having tendonitis of the left shoulder.  He noted that the Veteran had stiffness in the shoulder and mild crepitus, but that the Veteran denied any functional impairment associated with her left shoulder.  On examination, the Veteran's range of motion was largely normal: flexion and abduction were up to 160 degrees and rotation was up to 90 degrees.  The examiner noted that the Veteran's range of motion is limited by a lack of flexibility, but not by pain, fatigue, weakness, or incoordination.  An x-ray of the left shoulder was normal.

The May 2010 VA examiner found that the Veteran's left shoulder disorder had remained stable since its onset in service and noted some tenderness in the left shoulder on examination.  Left shoulder flexion and abduction were up to 170 degrees and internal and external rotation were up to 70 degrees.  The examiner found no objective evidence of pain with active motion.  See January 2009 VAMRs (finding a full range of motion in the Veteran's shoulders).  Imaging studies of the left shoulder were negative for arthritis and the Veteran exhibited no symptoms of arthritis.

The evidence does not approximate findings for an initial disability rating for a left shoulder disorder in excess of 10 percent.  Both VA examiners found that left shoulder flexion and abduction were up to or exceeded 160 degrees and that rotation was up to or exceeded 70 degrees.  The April 2003 VA examiner also found minimal additional limitations of motion due to reduced flexibility.  See 38 C.F.R. 4.71a, DC 5201.

The Board has considered whether the Veteran's service-connected left shoulder disorder is entitled to a higher rating under DCs 5200 (ankylosis of the scapulohumeral articulation), 5202 (humerus, other impairment of), and/or 5203 (impairment of the clavicle or scapula).  See Butts, 5 Vet. App. at 538.  Without medical evidence of ankylosis of the left shoulder or an abnormality associated with the left humerus (e.g., nonunion, malunion, or recurrent dislocation of scapulohumeral joint) or the left clavicle or scapula (e.g., nonunion or dislocation of), the Veteran's left shoulder disorder does not warrant a disability rating higher than 10 percent under DCs 5200, 5202, or 5203.  See May 2010 VA Examination Report.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating for a left shoulder disorder greater than 10 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Increased Initial Disability Rating for a Left Foot Disorder

The Veteran's left foot disorder was assigned a 10 percent disability rating under DC 5010 (arthritis due to trauma).  38 C.F.R. § 4.71a.  Arthritis due to trauma is rated on the basis of limitation of motion of the relevant joint or joints.  See 38 C.F.R. § 4.71a, DCs 5003 & 5010.

DC 5284 (foot injuries, other) provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

DC 5003 provides that when the limitation of motion of the joint or joints under consideration is noncompensable under the appropriate DC(s), a rating of 10 percent may be granted for each relevant major joint or group of minor joints affected by limitation of motion.  DC 5003 also provides a 10 percent rating for X-ray evidence of involvement of two or more major joints or two or more minor joint groups without limitation of motion and a 20 percent rating for X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.   These ratings cannot be combined with ratings based on limitation of motion or utilized when rating disorders listed under DCs 5013 through 5024.  See 38 C.F.R. 4.71(a), DC 5003 Notes One (1) and Two (2).

The April 2003 VA examiner diagnosed the Veteran as having degenerative arthritis of the talonavicular joint as evidenced by x-ray findings.  The Veteran reported that she experienced constant pain in her left foot with intermittent swelling and stiffness and weakness and fatigue when walking.  Physical findings show tenderness to palpitation, no pain in the toes with dorsiflexion, and normal range of motion in the left ankle without ankylosis.

The May 2010 VA examiner found no residuals of the Veteran's in-service left ankle injury as the injury affected her left foot.  The examiner also found that the Veteran's left foot disorder had remained stable since its onset in the 1980s with no flare ups and no evidence of painful motion, swelling, tenderness, instability, or weakness.  See also January 2010 Hearing Transcript (testifying that she has not had treatment for her service-connected left foot disorder for seven years and that the disorder is aggravated by cold weather, results in pain on movement, and causes swelling).  Imaging studies performed as part of the examination showed mild degenerative joint disease at the talonavicular joint.

The evidence does not approximate findings for an initial disability rating for a left foot disorder in excess of 10 percent.  The April 2003 VA examiner found some tenderness in the left foot, but no pain in the toes on dorsiflexion and mild spurring in the talonavicular joint.  The May 2010 VA examiner noted mild abnormalities in the left foot and no limitations of movement.  

The Board has considered whether the Veteran's service-connected left foot disorder is entitled to a higher rating under DCs 5276 through 5283.  See Butts, 5 Vet. App. at 538.  Without medical evidence of ankylosis, acquired flatfoot, claw foot, Morton's disease, unilateral hallux valgus, unilateral hallux rigidus, hammer toe, or tarsal (or metatarsal) bones and with no indication of weakness in the left foot, the Veteran's left foot disorder does not warrant a disability rating higher than 10 percent under DCs 5276 through 5283.  See April 2003 and May 2010 VA Examination Reports.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating for a left foot disorder greater than 10 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Increased Initial Disability Rating for a Left Long Finger Disorder

The Veteran's left long finger disorder was assigned a 10 percent disability rating under DC 5226 (long finger, ankylosis of).  38 C.F.R. § 4.71a.  DC 5226 provides a 10 percent rating, the maximum available, for unfavorable or favorable ankylosis of the minor or major long finger.

The Board has also considered whether the Veteran's service-connected left long finger disorder is entitled to a higher rating under DC 5229 and DC 8516.  38 C.F.R. § 4.71a; see Butts, 5 Vet. App. at 538.  

DC 5229 (index or long finger, limitation of motion) provides a: noncompensable disability rating for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; and a 10 percent disability rating for a gap of one inch (2.5) centimeters or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or with extension limited by more than 30 degrees.  Id.

DC 8516 provides ratings for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.  It assigns the following disability ratings for incomplete paralysis of the ulnar nerve of the major upper extremity: 10 percent for mild paralysis; 30 percent for moderate paralysis; and 40 percent for severe paralysis.  DC 8516 also assigns the following disability ratings for incomplete paralysis of the ulnar nerve of the minor upper extremity: 10 percent for mild paralysis; 20 percent for moderate paralysis; and 30 percent for severe paralysis.  A 60 percent rating and a 50 percent rating are assigned for complete paralysis of the ulnar nerve of the major and minor extremity, respectively.  The 60 percent and 50 percent ratings contemplate a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist. 

The April 2003 VA examiner diagnosed the Veteran as having finger laceration with residual distal nerve involvement.  He found some evidence of crepitus and decreased sensation on the distal ulnar nerve distal to the wound, but no evidence of ankylosis.  Range of motion testing was normal: distal interphalangeal (DIP) joint flexion was up to 90 degrees; proximal interphalangeal (PIP) joint flexion was up to 100 degrees; and metacarpophalangeal (MP) joint flexion was up to 90 degrees.  The examiner also found that the Veteran could approximate the tip of her finger to the proximal and transverse crease of her palm.

The May 2010 VA examiner found no gap between the long finger and proximal transverse crease of the hand on maximal flexion of the left long finger.  The examiner also found normal joint extension in the three long finger joints, no evidence of pain or any other limitation of motion, and no residuals from laceration.

The evidence does not approximate findings for an initial disability rating for a left long finger disorder in excess of 10 percent.  The April 2003 examiner found that the Veteran's range of motion was normal and that there was no ankylosis of the left long finger.  Similarly, the May 2010 VA examiner found no gap between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and no evidence of pain on motion.  Although the April 2003 examiner noted decreased sensation in connection with the laceration, the May 2010 VA examiner found no residuals from the laceration.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to an initial disability rating for a left long finger disorder higher than 10 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

A Compensable Initial Disability Rating for a Left Fifth Digit Disorder

The Veteran's left fifth digit disorder was assigned a noncompensable disability rating under DC 5010 (arthritis due to trauma).  38 C.F.R. § 4.71a.  Under DC 5010, arthritis is rated on the basis of limitation of motion under the appropriate DC(s) for the specific joint or joints involved.  DC 5230 provides a noncompensable rating for any limitation of motion of the ring or little finger.  In addition, DC 5227 provides a noncompensable rating for unfavorable or favorable ankylosis of the ring or little finger.  

DC 5003 provides that when the limitation of motion of the joint or joints under consideration is noncompensable under the appropriate DC(s), a rating of 10 percent may be granted for each relevant major joint or group of minor joints affected by limitation of motion.  DC 5003 also provides a 10 percent rating for X-ray evidence of involvement of two or more major joints or two or more minor joint groups without limitation of motion and a 20 percent rating for X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.   These ratings cannot be combined with ratings based on limitation of motion or utilized when rating disorders listed under DCs 5013 through 5024.  See 38 C.F.R. 4.71(a), DC 5003 Notes One (1) and Two (2).

The April 2003 VA examiner diagnosed the Veteran as having mild degenerative narrowing and spurring in the left fifth digit as evidence by x-ray results.  He noted that the Veteran had no complaints related to this disorder and physical findings did not suggest any abnormalities of the digit.  Similarly, the May 2010 VA examiner found that the Veteran's left fifth digit disorder did not result in any limitations of motion, to include pain on repetitive motion.

The evidence does not approximate findings for a compensable initial disability rating for a left fifth digit disorder.  Both examiners found that the Veteran's left fifth digit disorder did not restrict range of motion and noted no evidence of ankylosis. 

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable initial disability rating for a left fifth finger disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 


Increased Initial Disability Rating for a Left Wrist Disorder

The Veteran's left wrist disorder was assigned a noncompensable disability rating under DC 5215 (wrist, limitation of motion).  38 C.F.R. § 4.71a.  DC 5215 provides a rating of 10 percent for dorsiflexion of less than 15 degrees (minor or major side) or for palmar flexion limited to being in line with the forearm (minor or major side).

Normal dorsiflexion of the wrist is 70 degrees and normal palmar flexion of the wrist is 80 degrees.  38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation of the wrist is 45 degrees and normal radial deviation of the wrist is 20 degrees.  Id.

The April 2003 VA examiner diagnosed the Veteran as having left wrist strain as evidence by tenderness in the ligaments.  X-rays of the left wrist were normal and range of motion tests showed no limitation in movement: dorsiflexion was up to 70 degrees, palmar flexion was up to 80 degrees, radial deviation was up to 20 degrees, and ulnar deviation was up to 45 degrees.  The examiner observed that range of motion was not limited by pain, fatigue, weakness, lack of endurance, or incoordination.

The May 2010 VA examiner noted that the Veteran had tunnel release surgery in 2009, but found no significant effects associated with her healed left wrist sprain.  See also August 2005 VAMRs (noting that the Veteran underwent surgery for carpal tunnel syndrome in May 2005 and that she no longer experiences any numbness or tingling in her left wrist and has good range of motion and strength in the joint); January 2009 VAMRs (noting mild crepitation in the left wrist); June 2009 VAMRs (observing that the Veteran's left wrist is stable); January 2010 Hearing Testimony (testifying that she experiences swelling with some pain in her left wrist).

The evidence does not approximate findings for a compensable initial disability rating for a left wrist disorder.  Both VA examiners found that the disorder did not impose any limitations on range of motion.

Absence any evidence of ankylosis, the Veteran's service-connected left wrist disorder is not entitled to a higher rating under 38 C.F.R. 4.71a, DC 5214 (wrist, ankylosis of).  See Butts, 5 Vet. App. at 538.  

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a compensable initial disability rating for a left wrist disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 

Entitlement to Total Disability Based on Individual Unemployability (TDIU) and Extraschedular Consideration for Service-Connected Disabilities

The Veteran does not allege, and the record does not otherwise show, that her service-connected disorders render her unable to engage in substantially gainful employment.  See January 2010 Hearing Transcript (testifying that the Veteran had recently completed a college course and was looking for work in the medical field); May 2010 VA Examination Report (stating that the Veteran is employed on a fulltime basis).  Thus, the appeal does not raise the issue of entitlement to TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of whether the claimant is unemployable due to the disability for which an increased rating is sought, the issue of whether that disability resulted in TDIU is also raised).

The Board has considered whether the evaluation of the Veteran's service-connected disorders should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's service-connected disorders and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The range of motion limitations associated with her service-connected muscular skeletal disorders as well as her reports of swelling and joint pain, to include occasional flare ups, are addressed by the rating criteria.  See 38 C.F.R. § 4.71a, DCs 5024, 5200-03, 5205-12, 5214-15, 5226-27, 5229-30, 5276-84; 38 C.F.R. § 4.124(a) DC 8516.  Thus, the rating criteria reasonably describe the limitations associated with the Veteran's service connected disabilities and she does not have any symptoms associated with her service-connected disabilities that have been left uncompensated or unaccounted for by her assigned schedular rating.  See Thun, 22 Vet. App. at 115.  There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

An initial disability rating in excess of 10 percent for a service-connected left elbow disorder is denied

An initial disability rating in excess of 10 percent for a service-connected left shoulder disorder is denied.

An initial disability rating in excess of 10 percent for service-connected left foot disorder) is denied.

An initial disability rating in excess of 10 percent for a service-connected left long finger disorder is denied.

A compensable initial disability rating for service-connected left fifth digit disorder is denied.

A compensable initial disability rating for a service-connected left wrist disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


